Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 25, 2009, with respect to the financial statements and supplemental schedule of the Colgate-Palmolive Company Employees Savings and Investment Plan on Form 11-K for the year ended December 31, 2008. We hereby consent to the incorporation by reference of said report in the Registration Statements of Colgate-Palmolive Company on Form S-8 (File No. 33-34952 effective May 18, 1990, 33-64753, effective December 5, 1995 and 333-132038, effective February 24, 2006). /s/ GRANT THORNTON LLP New York, New York
